            Case 1:20-cv-03010-APM Document 58 Filed 12/01/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA




UNITED STATES OF AMERICA, et al.

                      Plaintiffs,

       v.                                                Civil Action No. 1:20-cv-3010 (APM)


GOOGLE LLC,

                      Defendant.



                                    NOTICE OF APPEARANCE

       To the clerk of the Court and all parties of record:

       PLEASE enter the appearance of Michael E. Kipling as counsel in the above-captioned

matter on behalf of non-party T-Mobile USA, Inc. I certify that I am admitted pro hac vice (see

Dkt. No. 42 and November 18, 2020 Minute Order).

Dated: December 1, 2020

                                                  Respectfully submitted,

                                                  /s/ Michael E. Kipling_____________
                                                  Michael E. Kipling, pro hac vice
                                                  WALTERKIPLING PLLC
                                                  5608 17th Ave NW #735
                                                  Seattle, WA 98117
                                                  Telephone: (206) 545-0347
                                                  mike@walterkipling.com
